Per Curiam.
The defendant was charged with the offense of attempted larceny from a motor vehicle (MCLA §§ 750.92, 750.356a [Stat Arm 1962 Rev § 28.287, Stat Ann 1954 Rev § 28.588(1)]) and was convicted upon his plea of guilty.
He claims that the record shows that the completed offense was committed. That is not a ground for setting aside his conviction. See People v. Pickett (1970), 21 Mich App 246; People v. Collins (1968), 380 Mich 131.
The trial judge conducted an exemplary examination of the defendant before accepting his plea of guilty.
Affirmed.